Citation Nr: 0430561	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
left knee, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from October 1982 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board notes that in a September 1993 rating decision, the 
RO granted service connection for residuals of a left knee 
injury and assigned a 10 percent disability rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  In a rating decision 
dated in August 1998, the RO reevaluated the veteran's left 
knee disorder and assigned 20 percent evaluation under 38 
C.F.R. § 4.17a, Diagnostic Code 5262 for residuals of a left 
knee injury with chondromalacia.  The veteran disagreed with 
that decision and initiated a timely appeal.  In a later 
rating decision of June 2000, the 20 percent evaluation was 
noted be assigned pursuant to Diagnostic Code 5258.  In a 
March 2001 Board decision, the veteran was denied a rating in 
excess of 20 percent for osteoarthritis of the left knee.  

Subsequent to the Board's March 2001 decision, the veteran 
appealed her claim to the United States Court of Appeals for 
Veterans Claims (Court), asserting that the Board committed 
error when it failed to provide separate ratings for the 
veteran's left knee disorder under Diagnostic Code 5258 for 
locking, pain, and effusion, and Diagnostic Code 5261 for 
limitation of extension.  It was also noted that the Board 
committed error by failing to fulfill its statutory duty to 
assist the veteran.  

In a March 2004 Memorandum Decision, the Court found that the 
Board did not address whether the two diagnostic codes were 
"'duplicative of or overlapping with the symptomatology of' 
each other."  It was also noted that it was unclear whether 
the Board took into account the possibility of separate 
ratings under Diagnostic Codes 5258 and 5261.  As such, the 
Court determined that without addressing this possibility, 
the Board's statement of reasons or bases was inadequate.  
The Court then vacated the Board's March 2001 decision and 
remanded the matter to the Board for readjudication.  

Following a review of the claims folder and Court's March 
2004 Memorandum Decision, the Board has determined that 
additional development is necessary in the present case.  

The Board observes that in November 2000 Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

It does not appear that the veteran has yet been apprised of 
the new rights provided to her under the VCAA.  In Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the Court held that the 
failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  Given the 
guidance from the Court, this procedural error must be 
addressed prior to final appellate review.  

The Board also notes that additional evidence was received 
dated in 2003 and 2004 in support of the veteran's claim.  It 
does not appear that the RO has reviewed this evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV), the United States Court 
of Appeals for the Federal Circuit held, in pertinent part, 
that 38 C.F.R. § 19.9(a)(2), allowing the Board to undertake 
action essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration or obtain waiver of initial RO 
consideration of that evidence.  

In the instant case, the RO has not considered the additional 
evidence that has been added to the record.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Moreover, it does not 
appear that the veteran has waived her right to have such 
evidence reviewed by the RO in the first instance. 

Finally, the Board finds that an additional VA examination 
would be of assistance in the present case.  In the March 
2004 Memorandum Decision, the Court noted that the veteran's 
last medical examination of record took place nearly four 
years ago and is no longer contemporaneous.  See Green v. 
Derwinski, 1 Vet. App. 121, 123-24 (1991) (holding that VA's 
statutory duty to assist requires conducting a thorough and 
contemporaneous medical examination).  As such, a new VA 
examination is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate her claim, what evidence, if 
any, the veteran is to submit, and what 
evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with the 
provisions of the VCAA as well as any 
applicable legal precedent.   

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
severity of the veteran's left knee 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to conduct range 
of motion testing, indicate whether the 
veteran has dislocation of the semilunar 
cartilage with frequent episodes of 
"locking," pain and effusion into the 
joint, and comment on the severity of any 
subluxation or lateral instability that 
may be present.  

3.  The RO should then readjudicate the 
veteran's claim, with consideration of 
the additional medical evidence that was 
received in 2003 and 2004.  In 
readjudicating the veteran's claim, the 
RO must consider whether the symptoms 
contemplated by Diagnostic Codes 5258 and 
5261 overlap or are duplicative of each 
other, and if not, whether separate 
ratings under Diagnostic Codes 5258 and 
5261 are in order for the veteran's 
service-connected left knee disorder.  If 
the determination remains adverse to the 
veteran, she should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and her representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



